Citation Nr: 0111612	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely request was received for a waiver of 
recovery of overpayment of VA improved disability pension 
benefits in the amount of $11,390.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
April 1946.  

This matter arises from an August 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Petersburg, Florida, Regional 
Office (RO), in which the COWC held that the appellant had 
not filed a timely requested for waiver of recovery of an 
overpayment of VA improved disability pension benefits in the 
amount of $11,390.  Following the procedures set forth in 38 
U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDINGS OF FACT

1.  In June 1995, the RO retroactively terminated the 
appellant's improved disability pension benefits, effective 
February 1, 1992, resulting in an overpayment of $11,390; the 
appellant was informed of the overpayment, and his appellate 
rights, in a letter dated July 5, 1995.  

2.  In August 1999, the appellant's request for waiver of 
recovery of the overpayment at issue was received.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of in the amount of $11,390 was not timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. 
§ 1.963(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the August 1999 decision that his request for 
waiver of recovery of the overpayment of in the amount of 
$11,390 was not timely filed.  That is the key issue in this 
case, and the August 1999 decision, as well as the July 2000 
statement of the case (SOC), informed the appellant that 
evidence of a timely filed request for waiver was needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the August 
1999 decision, and the July 2000 SOC, informed the appellant 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist him, and that there is more than sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

According to the COWC's August 1999 decision, and the July 
2000 statement of the case (SOC), in June 1995, action was 
taken to retroactively terminate the appellant's pension 
account effective February 1, 1992, resulting in an 
overpayment of $11,390.  The indebtedness at issue arose from 
the appellant's nonservice-connected pension payments.  On 
July 5, 1995, the RO notified the appellant of the 
overpayment of $11,390.00 (this was confirmed by "DMC CAROLS 
letter screen").  The letter advised the appellant of his 
waiver rights and informed him that a waiver must be received 
within 180 days.  

On August 6, 1999, the RO received the appellant's request 
for waiver consideration (contained in an "Income-Net Worth 
and Employment Statement") (VA Form 21-527)).  Later that 
same month, the COWC denied his request, advising the 
appellant that his request for waiver consideration could not 
be accepted as it was not filed within 180 days of 
notification of the indebtedness.  The appellant has 
appealed.  

A request for a waiver [of recovery] of an indebtedness shall 
only be considered...if made within 180 days following the 
date of notice of indebtedness, if such notice was issued on 
or after April 1, 1983.  38 C.F.R. § 1.963(b)(2).  

In the instant case, the appellant was notified of his 
indebtedness to VA by letter dated in July 1995.  Despite 
VA's July 5, 1995 letter to the appellant, which notified him 
of the foregoing overpayment, and of his right to request 
waiver thereof, the appellant did not submit a waiver request 
until August 1999.  This was over 31/2 years following 
notification of his right to request such a waiver.  
Moreover, there is no indication that error by either VA or 
the postal authorities delayed notice to the appellant, or 
that due to other circumstances beyond the appellant's 
control, there was a delay in his receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing.  Nor has the appellant alleged as much.  

The appellant's request for waiver was received well beyond 
the 180-day time limit prescribed by law and regulation.  
Under the circumstances, the Board finds no basis upon which 
to predicate a grant of the benefit sought in this case, and 
finds that the appeal must be denied.  


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of $11,390.00 not having been timely received, 
the appeal is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

